Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT OF
HFF SECURITIES L.P.
          This FIRST AMENDMENT TO AMENDED AND RESTATED LIMITED PARTNERSHIP
AGREEMENT OF HFF SECURITIES L.P. (this “First Amendment”) is dated as of May 6,
2011 and is effective as of the date hereof, by and among (a) HOLLIDAY GP CORP.,
a Delaware corporation (the “General Partner”), and (b) HFF LP ACQUISITION LLC,
a Delaware limited liability company (“Acquisition”), and HFF PARTNERSHIP
HOLDINGS LLC, a Delaware limited liability company (“Holdco” and together with
Acquisition, each a “Limited Partner” and collectively, the “Limited Partners”).
The General Partner and the Limited Partners are each referred to herein as a
“Partner” and collectively referred to herein as the “Partners.” Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
to such terms in the Partnership Agreement (as defined below).
RECITALS
          WHEREAS, on February 5, 2007, the Partners entered into that certain
Amended and Restated Limited Partnership Agreement of HFF Securities L.P. (the
“Partnership Agreement”);
          WHEREAS, the Operating Committee of Holdco has been replaced with an
Executive Committee and a Leadership Team; and
          WHEREAS, the Partners have agreed to enter into this First Amendment
to the Partnership Agreement to provide for changes related to the replacement
of the Operating Committee of Holdco with an Executive Committee and a
Leadership Team.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
AGREEMENT
1. Amendments to the Partnership Agreement. The following amendments are hereby
made to the Partnership Agreement:

  (a)   Article I is hereby amended by adding the following definitions thereto:

“Holdco Executive Committee” shall mean the Executive Committee of Holdco.
“Holdco Leadership Team” shall mean the Leadership Team of Holdco.

  (b)   Section 3.3(o) is hereby amended by deleting the text thereof in its
entirety and replacing with the following text:

 



--------------------------------------------------------------------------------



 



(o) Annual Budget. The Executive Managing Director (or his designee) and the
Supervisory Principal(s) (and such other Officers as may be designated from time
to time by the General Partner) (collectively, the “Budget Officers”) shall
prepare and submit the Annual Budget and Business Plan no later than December 1
of each Fiscal Year for the next Fiscal Year (or such other date as may be
designated by the General Partner) for approval by the Holdco Executive
Committee in consultation with the Holdco Leadership Team prior to submission to
the General Partner in accordance with the terms hereof. The Annual Budget and
Business Plan shall be submitted by the Budget Officers to the General Partner
both in hard copy and in an electronic format, that conforms with the General
Partner’s reasonable internal requirements. The Annual Budget shall set forth,
in addition to any other information deemed relevant by the General Partner, the
projected income, expenses, capital expenditures and financing needs for the
Partnership for the next Fiscal Year, together with any other information
reasonably requested by the General Partner (including, without limitation,
estimated bonus payments). Upon approval by the Holdco Executive Committee in
consultation with the Holdco Leadership Team, the Business Plan shall be
submitted to the Voting Right Holders for approval by a Super Majority Vote. If
the Voting Right Holders fail to approve the Annual Budget and Business Plan,
the same will be revised and resubmitted for approval as set forth above; this
process will be followed until an Annual Budget and Business Plan is approved by
the Voting Right Holders as set forth above. Upon such approval, the Annual
Budget and Business Plan will then be submitted as a non-binding recommendation
to the General Partner. The General Partner may revise in any and all respects
the process by which the Annual Budget and Business Plan is prepared at any time
and from time to time in its discretion. As discussed above, the duly authorized
Officers shall have the right to incur expenses and make expenditures in
accordance with the terms of the Approved Budget. As used in this Agreement the
term “Business Plan” shall mean a narrative business/operating plan for the
Partnership for the coming Fiscal Year and being in such detail and covering
such matters as the General Partner may from time to time request.
2. Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS

2



--------------------------------------------------------------------------------



 



OF THE STATE OF DELAWARE, INCLUDING BOTH MATTERS OF INTERNAL LAW AND CONFLICT OF
LAWS.
3. Severability. If this First Amendment or any portion thereof is, or the
operations contemplated hereby are, found to be inconsistent with or contrary to
any valid applicable laws or official orders, rules and regulations, the
inconsistent or contrary provisions of this First Amendment shall be null and
void and such laws, orders, rules and regulations shall control and, as so
modified, shall continue in full force and effect; provided, however, that
nothing herein contained shall be construed as a waiver of any right to question
or contest any such Law, order, rule or regulation in any forum having
jurisdiction.
4. Effectiveness. This First Amendment shall be made effective as of the date
hereof and binding on all Partners. Except as expressly provided herein, all
other terms and provisions of the Partnership Agreement shall remain in full
force and effect.
5. Counterparts. This First Amendment may be executed in a number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same First Amendment.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be duly executed and delivered as of the day and year first above
written.

            GENERAL PARTNER:

HOLLIDAY GP CORP., a Delaware corporation
      By:   /s/ John H. Pelusi, Jr       Name:   John H. Pelusi, Jr.       
Title:   President        LIMITED PARTNERS:

HFF LP ACQUISITION LLC, a Delaware limited liability company
      By:   HFF Holdings LLC, a Delaware limited liability company, its sole
Member             By:   /s/ John H. Pelusi, Jr       Name:   John H. Pelusi,
Jr.        Title:   Managing Member        HFF PARTNERSHIP HOLDINGS LLC, a
Delaware limited liability company
      By:   HFF Inc., a Delaware corporation, its sole Member              
By:   /s/ John H. Pelusi, Jr       Name:   John H. Pelusi, Jr.        Title:  
Chief Executive Officer   

4